Title: Doctrine to be Preached, 1731
From: Franklin, Benjamin
To: 


“From time to time,” Franklin wrote in his autobiography, he put down “on Pieces of Paper such Thoughts as occur’d” to him respecting his proposed United Party for Virtue. In 1788 he found one of these slips, containing, he thought, a statement of “the Essentials of every known Religion, and … free of every thing that might shock the Professors of any Religion.” What follows here may have been another of those “Pieces of Paper,” an earlier and fuller draft of the “Essentials” of his creed. At least the substance and penmanship of the notes belong to Franklin’s earlier years.
 
[1731]
Doct. to be prea[che]d
That there is one God Father of the Universe.
That he [is] infinitely good, Powerful and wise.
That he is omnipresent.
That he ought to be worshipped, by Adoration Prayer and Thanksgiving both in publick and private.
That he loves such of his Creatures as love and do good to others: and will reward them either in this World or hereafter.
That Men’s Minds do not die with their Bodies, but are made more happy or miserable after this Life according to their Actions.
That Virtuous Men ought to league together to strengthen the Interest of Virtue, in the World: and so strengthen themselves in Virtue.
That Knowledge and Learning is to be cultivated, and Ignnorance dissipated.
That none but the Virtuous are wise.
That Man’s Perfection is in Virtue. [Remainder lost]
